EXHIBIT 10.82

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

COOL TECHNOLOGI ES, INC .

 

PROMISSORY NOTE

 

Issuance Date: January 26, 2018

Original Principal Amount:

 

$220,000

Note No. WARM-7

Consideration Paid at Close:

 

$200,000

 

FOR VALUE RECEIVED, Cool Technologies, Inc., a Nevada corporation with a par
value of $0.001 per common share (“Par Value”) (the “Company”), hereby promises
to pay to the order of Lucas Hoppel or registered assigns (the “Holder”) the
amount set out above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, upon the Maturity Date
or acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).

 

The Original Principal Amount is $220,000 (two hundred twenty thousand) plus
accrued and unpaid interest and any other fees. The Consideration is $200,000
(two hundred thousand) payable by wire transfer (there exists a $20,000 original
issue discount (the “OID”)). The Holder shall pay $200,000 of Consideration upon
closing of this Note.

 

(1) GENERAL TERMS

 

(a) Payment of Principal. The "Maturity Date" shall be seven months from the
date of each payment of Consideration, as may be extended at the option of the
Holder in the event that, and for so long as, an Event of Default (as defined
below) shall not have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) or any event shall not have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

 

(b) Interest. A one-time interest charge of three percent (3%) (“Interest Rate”)
shall be applied on the Issuance Date to the Original Principal Amount. Interest
hereunder shall be paid on the Maturity Date (or sooner as provided herein) to
the Holder or its assignee in whose name this Note is registered on the records
of the Company regarding registration and transfers of Notes in cash or
converted into Common Stock at the Conversion Price provided the Equity
Conditions are satisfied.

 

(c) Security. This Note shall not be secured by any collateral or any
assets pledged to the Holder

 



  1

   



 

(2) EVENTS OF DEFAULT.

 

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) The Company's failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note (including, without
limitation, the Company's failure to pay any redemption payments or amounts
hereunder);

 

(ii) A Conversion Failure as defined in section 3(b)(ii)

 

(iii) The Company or any subsidiary of the Company shall commence, or there
shall be commenced against the Company or any subsidiary of the Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any subsidiary of the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 180 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (180) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iv) The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $50,000, whether such indebtedness now exists or shall
hereafter be created; and

 

(v) The Common Stock is suspended or delisted for trading on the Over the
Counter OTCQB Venture Marketplace or OTCPink Open Marketplace (the “Primary
Market”).

 

(vi) The Company loses its ability to deliver shares via “DWAC/FAST” electronic
transfer.

 

(vii) The Company loses its status as “DTC Eligible.”

 



  2

   



 

(viii) The Company shall become late or delinquent in its filing requirements as
a fully-reporting issuer registered with the Securities & Exchange Commission.

 

(ix) The Company shall fail to reserve and keep available out of its authorized
Common Stock a number of shares equal to at least 1 (one) times the full number
of shares of Common Stock issuable upon conversion of all outstanding amounts
under this Note.

 

(b) Upon the occurrence of any Event of Default that has not been cured within
five calendar days, the Outstanding Balance shall immediately increase to 125%
of the Outstanding Balance immediately prior to the occurrence of the Event of
Default (the “Default Effect”) and a daily penalty of $100 (one hundred) will
accrue until the default is remedied. The Default Effect shall automatically
apply upon the occurrence of an Event of Default without the need for any party
to give any notice or take any other action. In addition, all amounts due and
payable under the Note shall, at the election of the holder, accelerate and
become immediately due and payable upon notice from the Holder to the Company.

 

(3) CONVERSION OF NOTE. The Holder shall have the right, but not the obligation,
to convert the Outstanding Balance into shares of the Company’s Common Stock, on
the terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(c), at any time or
times, the Holder shall be entitled to convert any portion of the outstanding
and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(b), at the
Conversion Price (as defined below). The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to this Section 3(a)
shall be equal to the quotient of dividing the Conversion Amount by the
Conversion Price. The Company shall not issue any fraction of a share of Common
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. The Company shall pay any
and all transfer agent fees, legal fees, costs and any other fees or costs that
may be incurred or charged in connection with the issuance of shares of the
Company’s Common Stock to the Holder arising out of or relating to the
conversion of this Note.

 

(i) "Conversion Amount" means the portion of the Original Principal Amount and
Interest to be converted, plus any penalties, redeemed or otherwise with respect
to which this determination is being made.

 

(ii) "Conversion Price" shall equal $0.05 (five cents).

 

(b) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by email,
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York, NY Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit A (the "Conversion Notice") to the Company. On
or before the third Business Day following the date of receipt of a Conversion
Notice (the "Share Delivery Date"), the Company shall (A) if legends are not
required to be placed on certificates of Common Stock pursuant to the then
existing provisions of Rule 144 of the Securities Act of 1933 (“Rule 144”) and
provided that the Transfer Agent is participating in the Depository Trust
Company's ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

 



  3

   



 

(ii) Company's Failure to Timely Convert. If within three (3) Trading Days after
the Company's receipt of the facsimile or email copy of a Conversion Notice the
Company shall fail to issue and deliver to Holder via “DWAC/FAST” electronic
transfer the number of shares of Common Stock to which the Holder is entitled
upon such holder's conversion of any Conversion Amount (a "Conversion Failure"),
the Original Principal Amount of the Note shall increase by $1,000 per day until
the Company issues and delivers a certificate to the Holder or credit the
Holder's balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder's conversion of any Conversion
Amount (under Holder’s and Company’s expectation that any damages will tack back
to the Issuance Date). Company will not be subject to any penalties once its
transfer agent processes the shares to the DWAC system. If the Company fails to
deliver shares in accordance with the timeframe stated in this Section,
resulting in a Conversion Failure, the Holder, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Outstanding Balance with the rescinded
conversion shares returned to the Company (under Holder’s and Company’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).

 

(iii) Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Company or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Holder in this
Note, then the Company shall notify the Holder of such additional or more
favorable term and such term, at Holder’s option, shall become a part of the
transaction documents with the Holder. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion discounts, conversion lookback
periods, interest rates, original issue discounts, stock sale price, private
placement price per share, and warrant coverage. Financings in which the Company
receives proceeds of one million dollars or greater or excluded from the Terms
of Future Financings.

 

(iv) DTC Eligibility & Sub-Penny. If the Company fails to maintain its status as
“DTC Eligible” for any reason, or, if the effective Conversion Price as
calculated in Section 3(a)(ii) is less than $0.01 at any time (regardless of
whether or not a Conversion Notice has been submitted to the Company), the
Principal Amount of the Note shall increase by ten thousand dollars ($10,000)
(under Holder’s and Company’s expectation that any Principal Amount increase
will tack back to the Issuance Date). In addition, the Conversion Price shall be
permanently redefined to equal 40% of the lowest traded price occurring during
the fifteen (15) consecutive Trading Days immediately preceding the applicable
Conversion Date on which the Holder elects to convert all or part of this Note,
subject to adjustment as provided in this Note.

 



  4

   



 

(c) Limitations on Conversions or Trading.

 

(i) Beneficial Ownership. The Company shall not effect any conversions of this
Note and the Holder shall not have the right to convert any portion of this Note
or receive shares of Common Stock as payment of interest hereunder to the extent
that after giving effect to such conversion or receipt of such interest payment,
the Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest. Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note. In the event that the Market Capitalization of the
Company falls below $2,500,000, the term “4.99%” above shall be permanently
replaced with “9.99%”. “Market Capitalization” shall be defined as the product
of (a) the closing price of the Common Stock of the Common stock multiplied by
(b) the number of shares of Common Stock outstanding as reported on the
Company’s most recently filed Form 10-K or Form 10-Q. The provisions of this
Section may be waived by Holder upon not less than 65 days prior written
notification to the Company.

 

(ii) Capitalization. So long as this as this Note is outstanding, upon written
request of the Holder, the Company shall furnish to the Holder the then-current
number of common shares issued and outstanding, the then-current number of
common shares authorized, and the then-current number of shares reserved for
third parties.

 

(d) Other Provisions.

 

(i) Share Reservation. The Company shall at all times reserve and keep available
out of its authorized Common Stock a number of shares equal to at least the full
number of shares of Common Stock issuable upon conversion of all outstanding
amounts under this Note; and within 3 (three) Business Days following the
receipt by the Company of a Holder's notice that such minimum number of shares
of Common Stock is not so reserved, the Company shall promptly reserve a
sufficient number of shares of Common Stock to comply with such requirement. The
Company will at all times reserve at least 7,000,000 shares of Common Stock for
conversion.

 

(ii) Redemption. During the first seven months this Note is in effect, upon 10
business days’ notice to Holder (“Notice Period”), the Company may redeem this
Note by paying to the Holder an amount as follows (“Redemption Amount”): (i) if
the redemption is within the first seven months this Note is in effect, then for
an amount equal to 100% of the Outstanding Balance of this Note along with any
interest that has accrued during that period. The redemption must be closed and
paid for within 3 business days following the Notice Period. The Holder may
convert this Note pursuant to the terms hereof at all times, including during
the Notice Period, until the Redemption Amount has been received in full.

 

(iii) All calculations under this Section 3 shall be rounded up to the nearest
$0.00001 or whole share.

 



  5

   



 

(iv) Nothing herein shall limit a Holder's right to pursue actual damages or
declare an Event of Default pursuant to Section 2 herein for the Company's
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(4) PIGGYBACK REGISTRATION RIGHTS. The Company shall include on the current
registration statement the Company has with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 15% of the outstanding principal balance of this Note, but
not less than $15,000, being immediately due and payable to the Holder at its
election in the form of cash payment or addition to the balance of this Note.

 

(5) REISSUANCE OF THIS NOTE.

 

(a) Assignability. The Company may not assign this Note. This Note will be
binding upon the Company and its successors and will inure to the benefit of the
Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without Company’s approval.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

(6) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
(iii) upon receipt, when sent by email; or (iv) one (1) Trading Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be those set forth in the communications
and documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (i) given by the
recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 



  6

   



 

The addresses for such communications shall be:

 

If to the Company, to:

  

Cool Technologies, Inc.                                           

 

8875 Hidden River Parkway                                            
           

 

Suite 300                                                                       

 

Tampa, FL 33637                                                        

 

If to the Holder:

 

Lucas Hoppel

Phone: 858-232-5110

Email: Luke@LukeHoppel.com

 

(7) APPLICABLE LAW AND VENUE. This Note shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
conflicts of laws thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of California or in the federal courts located in the city
of San Diego, in the State of California. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

 

(8) WAIVER. Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

(9) LIQUIDATED DAMAGES. Holder and Company agree that in the event Company fails
to comply with any of the terms or provisions of this Note, Holder's damages
would be uncertain and difficult (if not impossible) to accurately estimate
because of the parties' inability to predict future interest rates, future share
prices, future trading volumes and other relevant factors. Accordingly, Holder
and Company agree that any fees, balance adjustments, default interest or other
charges assessed under this Note are not penalties but instead are intended by
the parties to be, and shall be deemed, liquidated damages (under Holder's and
Company's expectations that any such liquidated damages will tack back to the
Closing Date for purposes of determining the holding period under Rule 144).

 

[Signature Page Follows]

 



  7

   



 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

 



 

COMPANY:

 

Cool Technologies, Inc.

        By: [cool_ex1082img1.jpg]

 

Name:

Tim Hassett     Title: Chief Executive Officer          

 

 

 

 

 

HOLDER:

 

Lucas Hoppel

 

 

 

 

 

 

By:

 

 



 

 

[Signature Page to Convertible Note No. WARM-7]

 



  8

   



 

EXHIBIT A

 

CONVERSION NOTICE

 

[Company Contact, Position]

[Company Name]

[Company Address]

[Contact Email Address}

 

The undersigned hereby elects to convert a portion of the $ _____ Convertible
Note ___________ issued to Lucas Hoppel on ____________ into Shares of Common
Stock of ____________ according to the conditions set forth in such Note as of
the date written below.

 

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than 10% (ten percent) of the common
stock outstanding. If the number of shares to be delivered represents more than
9.99% of the common stock outstanding, this conversion notice shall immediately
automatically extinguish and debenture Holder must be immediately notified.

 

Date of Conversion:

 

 

Conversion Amount:

 

 

Conversion Price:

 

 

Shares to be Delivered:

 

 

Shares delivered in name of:

 

Lucas Hoppel

 



Signature:   ________________________

 

 



 

 



9



 